471 U.S. 377 (1985)
ARKANSAS
v.
MISSISSIPPI
No. 92, Orig.
Supreme Court of United States.
Final decree entered April 29, 1985
ON BILL OF COMPLAINT

FINAL DECREE
The Report of the Special Master is received and ordered filed. The parties have presented a stipulation for entry of the proposed agreed decree. The Report of the Special Master is adopted and a final decree is entered accordingly.
IT IS ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:
1. The common boundary between the States of Arkansas and Mississippi in the Mississippi River is the thalweg, which is the middle of the main navigable channel followed as the principal course of downstream navigation. This judgment determines the geographical location of this boundary in the reach of the Mississippi River, as more particularly described hereinafter, separating portions of Lee County, Arkansas and Tunica County, Mississippi in the vicinity of Bordeaux Point and Whiskey Island/Bordeaux Island.
2. Establishment of the common Arkansas-Mississippi boundary in "old" Walnut Bend, looping Whiskey Island/ Bordeaux Island, originated with the Bordeaux Chute Cut-off, which occurred in or about 1874 and was complete in or about 1883. The locus of that portion of the state boundary consisting of approximately the eastern one-half of "old" Walnut Bend has been subsequently established by long acquiescence by the States of Arkansas and Mississippi in private boundary lines resulting from prior litigation and agreements among the owners of lands adjacent thereto. The locus of these private boundaries, which the States of Arkansas and Mississippi have adopted by acquiescence as also being the locus of the interstate boundary, is as shown on the map of Mr. W. H. Guyer, a true and correct copy of which is *378 attached hereto as Exhibit "A"[*] and described by geodetic coordinates as Segment B, Points PA through PL, in the composite description set forth hereinafter. The remainder of the interstate boundary in approximately the western one-half of "old" Walnut Bend lies along the dead thalweg of the Mississippi River as it existed when the River's flow ceased in this abandoned bendway subsequent to, and caused by, the Bordeaux Chute Cutoff. The locus of this portion of the interstate boundary in "old" Walnut Bend is as shown in Exhibit "B" and described as Segment B, Points Pm through Pbb in the composite description set forth hereinafter.
3. Establishment of the common Arkansas-Mississippi boundary along the southerly limit of Bordeaux Point originated with the Hardin Point Cutoff, constructed by the United States Army Corps of Engineers in 1942. In 1947, when the Mississippi River ceased to flow in this abandoned bendway (Fox Island Bend), the locus of the state boundary along the dead thalweg was determined by Mr. St. George Richardson, whose plat thereof has been accepted since that time by the States of Arkansas and Mississippi as correctly depicting this portion of the interstate boundary looping Bordeaux Point. A true and correct copy of the St. George Richardson survey is attached hereto as Exhibit "C" and described as Segment D in the composite description set forth hereinafter.
The common Arkansas-Mississippi boundary looping Bordeaux Point between Lee County, Arkansas and Tunica County, Mississippi, from the upper end of Mhoon Bend to the upper end of Fox Island Bend, exclusive of that portion of this boundary in "old" Walnut Bend looping Whiskey Island/Bordeaux Island, is depicted on Exhibit "D" and described *379 as Segment A and Segments C and D in the composite description set forth hereinafter.
4. The common Arkansas-Mississippi state boundary looping Bordeaux Point between Lee County, Arkansas and Tunica County, Mississippi, from the upper end of Mhoon Bend to the upper end of Fox Island Bend, as depicted on Exhibits "B" and "D" hereto, is described using geodetic coordinates as follows:
a. SEGMENT A
That portion of the Arkansas-Mississippi state boundary line being the line of the live thalweg of the Mississippi River, points P1 through P8 as depicted on the accompanying map titled "Arkansas-Mississippi State Boundary in the Vicinity of Bordeaux Point," and being more particularly described as follows:
Beginning at point P1 on the live thalweg of the Mississippi River at Mhoon Bend, said point being at approximately River Mile 686.3, at longitude 90°28'00" west and at approximately latitude 34°43'36" north;
thence westerly, downriver, coincident with the River's live thalweg (Arkansas being on the right and Mississippi being on the left) the following approximate courses:
Commencing at point P1,
thence westerly to point P2 at latitude 34°43'26" north, longitude 90°28'30" west,
thence westerly to point P3 at latitude 34°43'20" north, longitude 90°29'00" west,
thence westerly to point P4 at latitude 34°43'17" north, longitude 90°29'30" west,
thence westerly to point P5 at latitude 34°43'18" north, longitude 90°30'00" west,
thence westerly to point P6 at latitude 34°43'25" north, longitude 90°30'30" west, *380 thence westerly to point P7 at latitude 34°43'38" north, longitude 90°31'00" west,
thence westerly to point P8 at latitude 34°43'53" north, longitude 90°31'27" west,
Said point P8 being at the easternmost intersection of the River's live thalweg with the fixed thalweg of the abandoned Old Walnut Bend Channel which resulted from the 1874 Bordeaux Chute Cutoff.
b. SEGMENT B
That portion of the Arkansas-Mississippi state boundary being the boundary line as surveyed and marked in October, 1974 and November, 1975 by W. H. Guyer, which plat of survey is recorded at Plat Book 1, Page 183, Lee County, Arkansas land records; and at Plat Book 2, Page 25, Tunica County, Mississippi land records; AND said state boundary being the line of the 1883 fixed thalweg line in the sector of the Old Walnut Bend Channel that was abandoned after the avulsive Bordeaux Chute Cut-off; being Points A through L (the W. H. Guyer survey) and Points Pm through Pbb (the fixed thalweg line) as depicted on the accompanying map titled "Arkansas-Mississippi State Boundary in the Vicinity of Whiskey Island and Bordeaux Island" and being more particularly described as follows:
Beginning at said point P8 at the intersection of the River's live thalweg with a line bearing geodetic South 35°50' West from the southern terminus of the said W. H. Guyer survey line;
thence North 35°50' East to point A at the southern terminus of the said W. H. Guyer survey line at approximately latitude 34°44'20" north, and approximately 90°31'03" west;
thence northerly coincident with the said W. H. Guyer survey line the following courses:

*381 Commencing at point A,
thence northeasterly to point B of the W. H. Guyer survey at latitude 34°44'40" north, longitude 90°30'46" west,
thence northeasterly to point C of the W. H. Guyer survey at latitude 34°44'52" north, longitude 90°30'35" west,
thence northeasterly to point D of the W. H. Guyer survey at latitude 34°45'04" north, longitude 90°30'17" west,
thence northeasterly to point E of the W. H. Guyer survey at latitude 34°45'16" north, longitude 90°29'57" west,
thence northeasterly to point F of the W. H. Guyer survey at latitude 34°45'27" north, longitude 90°29'39" west,
thence northerly to point G of the W. H. Guyer survey at latitude 34°45'53" north, longitude 90°29'33" west,
thence northerly to point H of the W. H. Guyer survey at latitude 34°46'21" north, longitude 90°29'34" west,
thence northwesterly to point I of the W. H. Guyer survey at latitude 34°47'00" north, longitude 90°30'11" west,
thence northwesterly to point J of the W. H. Guyer survey at latitude 34°47'16" north, longitude 90°30'30" west,
thence northwesterly to point K of the W. H. Guyer survey at latitude 34°47'24" north, longitude 90°30'41" west,
thence northerly to point L of the W. H. Guyer survey at latitude 34°47'52" north, longitude 90°30'40" west,

*382 thence continuing north to the fixed thalweg line in the sector of the Old Walnut Bend Channel at point Pm at latitude 34°47'54" north, longitude 90°30'40" west,
thence westerly and southerly along the fixed thalweg line in the sector of the Old Walnut Bend Channel the following courses:
Commencing at point Pm,
thence westerly to point Pn at latitude 34°48'00" north, longitude 90°30'50" west,
thence westerly to point Po at latitude 34°48'03" north, longitude 90°31'00" west,
thence westerly to point Pp at latitude 34°48'07" north, longitude 90°31'16" west,
thence westerly to point Pq at latitude 34°48'06" north, longitude 90°31'35" west,
thence westerly to point Pr at latitude 34°48'00" north, longitude 90°32'00" west,
thence southwesterly to point Ps at latitude 34°47'45" north, longitude 90°32'27" west,
thence southwesterly to point Pt at latitude 34°47'30" north, longitude 90°32'39" west,
thence southwesterly to point Pu at latitude 34°47'15" north, longitude 90°32'46" west,
thence southwesterly to point Pv at latitude 34°47'00" north, longitude 90°32'52" west,
thence southeasterly to point Pw at latitude 34°46'30" north, longitude 90°32'47" west,
thence southeasterly to point Px at latitude 34°46'15" north, longitude 90°32'43" west,
thence southeasterly to point Py at latitude 34°46'00" north, longitude 90°32'37" west,
thence southeasterly to point Pz at latitude 34°45'30" north, longitude 90°32'26" west,
thence southeasterly to point Paa at latitude 34°45'19" north, longitude 90°32'22" west,

*383 thence southwesterly to point Pbb at latitude 34°45'02" north, longitude 90°32'28" west,
thence continuing southwesterly along course Paa to Pbb extended to point P9 at approximately latitude 34°44'20" north, longitude 90°32'44" west.
Said point P9 being the westernmost intersection of the River's live thalweg with the fixed thalweg of the abandoned Old Walnut Bend Channel.
c. SEGMENT C
That portion of the Arkansas-Mississippi state boundary being the line of the live thalweg of the Mississippi River, points P9 through P18, as depicted on the accompanying map titled "Arkansas-Mississippi State Boundary in the Vicinity of Bordeaux Point," and being more particularly described as follows:
Beginning at point P9 which is the westernmost intersection of the River's live thalweg with the dead thalweg of the abandoned, truncated portion of Old Walnut Bend Channel resulting from the 1874 Bordeaux Chute Cutoff, said point being at approximately River Mile 681.5, approximately latitude 34°44'20" north, and approximately longitude 90°32'44" west;
thence westerly and southerly downriver, coincident with the River's live thalweg (Arkansas being on the right and Mississippi on the left) the following approximate courses:
Commencing at point P9,
thence westerly to point P10 at latitude 34°44'23" north, longitude 90°33'00" west,
thence westerly to point P11 at latitude 34°44'21" north, longitude 90°33'30" west,
thence westerly to point P12 at latitude 34°44'16" north, longitude 90°33'49" west,
thence southerly to point P13 at latitude 34°44'06" north, longitude 90°34'00" west,

*384 thence southerly to point P14 at latitude 34°44'00" north, longitude 90°34'04" west,
thence southerly to point P15 at latitude 34°43'30" north, longitude 90°34'07" west,
thence southerly to point P16 at latitude 34°43'17" north, longitude 90°34'07" west,
thence southerly to point P17 at latitude 34°43'00" north, longitude 90°34'15" west,
thence southerly to point P18 at latitude 34°42'46" north, longitude 90°34'19" west,
Said point P18 being the intersection of the River's live thalweg with a line bearing geodetic North 82°41' West from the western terminus of the said St. George Richardson survey line.
d. SEGMENT D
That portion of the Arkansas-Mississippi state boundary principally, being the 1947 survey line of St. George Richardson, points P18 through P32 as depicted on the accompanying map titled "Arkansas-Mississippi State Boundary in the Vicinity of Bordeaux Point," and being more particularly described as follows:
Beginning at point P18 at the intersection of the River's live thalweg with a line bearing geodetic North 82°41' West from the western terminus of the said St. George Richardson survey line,
thence geodetic South 82°41' East to point P19, at longitude 90°34'00" west,
thence continuing geodetic South 82°41' East to the said western terminus, being point P20, at latitude 34°42'39" north, longitude 90°33'34" west,
thence easterly coincident with the said St. George Richardson survey line the following courses:
Commencing at point P20,
thence easterly to point P21 at latitude 34°42'30" north, longitude 90°33'24" west,

*385 thence easterly to point P22 at latitude 34°42'14" north, longitude 90°33'00" west,
thence easterly to point P23 at latitude 34°42'00" north, longitude 90°32'33" west,
thence easterly to point P24 at latitude 34°41'55" north, longitude 90°32'22" west,
thence easterly to point P25 at latitude 34°41'47" north, longitude 90°32'00" west,
thence easterly to point P26 at latitude 34°41'44" north, longitude 90°31'42" west,
thence easterly to point P27 at latitude 34°41'44" north, longitude 90°31'00" west,
thence easterly to point P28 at latitude 34°42'00" north, longitude 90°30'00" west,
thence easterly to point P29 at latitude 34°42'15" north, longitude 90°29'00" west,
thence easterly to point P30 at latitude 34°42'19" north, longitude 90°28'27" west,
thence easterly to point P31 at latitude 34°42'08" north, longitude 90°28'08" west,
thence easterly to point P32 at latitude 34°42'00" north, longitude 90°28'00" west.
5. All lands now lying on the Arkansas side of the boundary line described hereinabove are wholly within, and a part of, the State of Arkansas. All lands now lying on the Mississippi side of the boundary line described hereinabove are wholly within, and a part of, the State of Mississippi.
6. Certified copies of Exhibits A, B, C, and D in full size are to be filed upon entry of this decree with the Custodian of Official Land Records, in Lee County, Arkansas and Tunica County, Mississippi by representatives of the Attorneys General of the States of Arkansas and Mississippi.
NOTES
[*]  [REPORTER'S NOTE: It is not practicable to attach copies of Exhibits "A," "B," "C," and "D" for purposes of publishing the decree in the United States Reports. True and correct copies of the Exhibits are on file in the Office of the Clerk. See also paragraph 6 of the decree.]